DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/23/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 02/23/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 22 objected to because of the following informalities:  
In claim 22, line 3, change “the first dark chare component” to “the first dark charge component”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2, 18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) in view of Zhang (US 2013/0206959 A1).

Regarding claim 1, Kamon teaches an apparatus (Kamon, Fig. 1) comprising: 
an image sensor (Kamon, Fig. 1, Image sensor 3, Paragraph 0027) configured to: 
generate a first raw output (Kamon, Fig. 1, Paragraph 0029, The output of a pixel value under Threshold Th from a pixel of the image sensor is a first raw output.) to represent a first intensity of incident light based on a first relationship (Kamon, Fig. 2, Paragraph 0028, The first intensity is the image signal smaller than threshold Th. The first relationship is the linear relationship.), and 
generate a second raw output (Kamon, Fig. 1, Paragraph 0029, The output of the pixel value from a subsequent reading of the pixel or the output of a second pixel above threshold Th may be the second raw output.) to represent a second intensity of incident light based on a second relationship (Kamon, Fig. 2, Paragraph 0028, The second intensity is the image signal larger than threshold Th. The second relationship is the logarithmic relationship.); and 
a post processor (Kamon, Fig. 1, Elements 4-6, Paragraphs 0029-0030) configured to: 
generate a first post-processed output (Kamon, Fig. 4, Image data output from 613 based on the first raw output) based on the first raw output and the first relationship 
generate a second post-processed output (Kamon, Fig. 4, Image data output from 613 based on the second raw output) and the second raw output and based on the second relationship such that the second post-processed output is linearly related to the second intensity based on the third relationship (Kamon, Figs. 2 and 4, Paragraph 0037-0040, The second post processed output based on the second relationship (image signal above Th) is converted to be linear. The third relationship being: for image signal less than Th, image data equals image data which has been outputted from the A/D, for image signal greater than Th, image data equals image data converted by the LUT 62.).
Alternatively, the first raw output and first post-processed output may be seen as when the image signal is above threshold Th (logarithmic area) and the second raw output and second post-processed output may be seen as when the image signal is below threshold Th (linear area).
However, Kamon does not teach determining a first dark charge component present in the first raw output; determining a second dark charge component present in the second raw output; nor generating the first post-processed output based on the first dark charge component and generating the second post-processed output based on the second dark charge component.
In reference to Zhang, Zhang teaches determining a first dark charge component present in the first raw output (Zhang, Fig. 3, Paragraphs 0028-0029, The first dark 
determining a second dark charge component present in the second raw output (Zhang, Fig. 3, Paragraphs 0028-0029, The second dark charge component is the value of the readout of a dark pixel or average of a subset of dark pixels subtracted from the first imaging pixel in a subsequent reading of the first imaging pixel or a different imaging pixel.); 
generating the first post-processed output based on the first dark charge component (Zhang, Fig. 3, Paragraphs 0028-0029, The first post-processed output is the first image pixel signal after the subtraction.); and 
generating the second post-processed output based on the second dark charge component (Zhang, Fig. 3, Paragraphs 0028-0029, The second post-processed output is the first image pixel signal after the subtraction in the subsequent reading of the first imaging pixel, or the subtraction of a different imaging pixel.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kamon with the method of removing dark current from pixel signals as seen in Zhang to correct the pixel signal for dark current and increase the dynamic range of the image sensor (Zhang, Paragraph 0002).
Claims 18 and 20 are rejected for the same reasons as claim 1.


the first relationship between the first raw output and the first intensity is associated with a first intensity range (Kamon, Fig. 2, intensity range below Threshold Th); 
the second relationship between the second raw output and the second intensity is associated with a second intensity range (Kamon, Fig. 2, intensity range above Threshold Th); and 
the third relationship is associated with a third intensity range comprising the first intensity range and the second intensity range (Kamon, Fig. 2, The third intensity range is both the intensity range above and below threshold Th.).

Regarding claim 22, the combination of Kamon and Zhang teaches the apparatus of claim 1 (see claim 1 analysis), wherein the post processor is configured to store a parameter indicating a quantity of dark current in the image sensor (Zhang, Fig. 3, Step 310, Paragraph 0024, “DCR”), and to determine the first dark chare component and a second dark charge component based on the parameter (Zhang, Fig. 3-4, Steps 320, Paragraphs 0027-0028).

Regarding claim 23, the combination of Kamon and Zhang teaches the apparatus of claim 22 (see claim 22 analysis), wherein the parameter is obtained from a calibration operation of the image sensor (Zhang, Fig. 3, Step 310, Paragraph 0024, 

Regarding claim 24, the combination of Kamon and Zhang teaches the apparatus of claim 1 (see claim 1 analysis), wherein the image sensor is configured to measure the incident light in a first integration period to generate the first raw output, and to measure the incident light in a second integration period to generate the second raw output (Kamon, Fig. 1, Paragraph 0029, The first and second raw outputs may be the output of the same pixel in a first exposure and second exposure or maybe the outputs of different pixels. To generate outputs, the pixel or pixels are exposed (integration period).); 
wherein the first dark charge component is determined based on a duration of the first integration period (Zhang, Fig. 4); and 
wherein the second dark charge component is determined based on a duration of the second integration period (Zhang, Fig. 4).

Claims 3-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) ) in view of Zhang (US 2013/0206959 A1) in view of Toyofuku et al. (US 2020/0021755 A1).

Regarding claim 3, the combination of Kamon and Zhang teaches the apparatus of claim 1 (see claim 1 analysis). However, the combination of Kamon and Zhang does not teach wherein the image sensor comprises: a photodiode configured to: generate 
In reference to Toyofuku et al. (hereafter referred as Toyofuku), Toyofuku teaches wherein the image sensor (Toyofuku, Fig. 1) comprises: a photodiode (Toyofuku, Fig. 2, Photodiode 110, Paragraph 0039) configured to: generate charge in response to incident light within an integration period (Toyofuku, Figs. 2 and 4, Photodiode 110, Paragraph 0039), and accumulate at least a part of the charge as residual charge until the photodiode saturates (Toyofuku, Fig. 5, Paragraph 0060); and a charge storage unit configured to accumulate the remaining charge as overflow charge until the charge storage unit saturates (Toyofuku, Fig. 2, FD 130, Paragraphs 0040 and 0069).
These arts are analogous since they are all related to image sensors using pixels with linear and logarithmic responses. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Kamon and Zhang with the pixel structure of Toyofuku.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Kamon 

Regarding claim 4, the combination of Kamon, Zhang and Toyofuku teaches the apparatus of claim 3 (see claim 3 analysis), wherein the third relationship linearly relates a post-processed output with an estimated quantity of charge generated by the photodiode within the integration period (Kamon, Fig. 2, Paragraph 0029-0030, The output of the A/D converter and the LUT is an estimated quantity of charge since it is a quantized value of the analog signal. Further, the third relationship in the linear area is linear and converted to linear in the logarithmic area.).

Regarding claim 9, the combination of Kamon, Zhang and Toyofuku teaches the apparatus of claim 4 (see claim 4 analysis), wherein the post processor is configured to: determine the estimated quantity of charge based on the second raw output and a charge storage capacity of the photodiode (Toyofuku, Paragraph 0048); and determine the second post-processed output based on the estimated quantity of charge (Kamon, Fig. 2, Paragraph 0029-0030, The output of the LUT is an estimated quantity of charge.).

Regarding claim 10, the combination of Kamon, Zhang and Toyofuku teaches the apparatus of claim 9 (see claim 9 analysis), wherein the second dark charge component is determined based on a quantity of dark current (Zhang, Fig. 3, Block 320) received by 

Regarding claim 11, the combination of Kamon, Zhang and Toyofuku teaches the apparatus of claim 3 (see claim 3 analysis, As noted in claim 1, the first raw output and first post-processed output may be seen as when the image signal is above threshold Th (logarithmic area) and the second raw output and second post-processed output may be seen as when the image signal is below threshold Th (linear area).), 
wherein the first raw output measures a quantity of the overflow charge accumulated by the charge storage unit within the integration period (Kamon, Fig. 2, Logarithmic area, Toyofuku, Paragraph 0048, The logarithmic response is based on the overflow charge in the FD.); and wherein the second raw output measures a quantity of the residual charge accumulated by the photodiode within the integration period (Kamon, Fig. 2, Linear area, Toyofuku, Paragraph 0048, The linear area is based on charges in the photodiode when there is no saturation.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) in view of Zhang (US 2013/0206959 A1) in view of Toyofuku et al. (US 2020/0021755 A1) in view of Tanaka (US 2017/0272672 A1).


However, the combination of Kamon, Zhang and Toyofuku does not teach wherein the image sensor is configured to generate a third raw output to represent a third intensity of incident light, the third raw output measuring a saturation time when the charge storage unit saturates and is related to the third intensity of the incident light based on a fourth relationship; and wherein the post processor is configured to generate a third post-processed output based on the third raw output and based on the fourth relationship such that the third post- processed output is linearly related to the third intensity based on the third relationship.
In reference to Tanaka, Tanaka teaches generating, by an image sensor (Tanaka, Fig. 1, Image sensor 130, Paragraph 0018), a third raw output to represent a third intensity of incident light, wherein the third raw output measures a saturation time when a charge storage unit of the image sensor saturates (Tanaka, Fig. 3, Blocks 310 and 320, paragraph 0024-0026) and is related to the third intensity of the incident light based on a fourth relationship (Tanaka, Paragraphs 0024-0027 and 0035, The third intensity is an intensity range that saturates the pixel (“sensel”). The fourth relationship is the relationship between incident light and deduced or simulated charge accumulated when the pixel is saturated. Paragraph 0027 states the relationship may be linear or non-linear.); and 

These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kamon, Zhang and Toyofuku with the method of determining saturation time and calculating the pixel signal based on saturation time as seen in Tanaka to allow the device to output a simulated or deduced pixel value for saturated pixels. Further, it would have been obvious to one of ordinary skill in the art to generate the post-processed output such that the post-processed output is linearly related to the third intensity based on the third relationship since Kamon unifies the photoelectric conversion characteristics to a linear characteristic (Kamon, Paragraph 0040).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) in view of Zhang (US 2013/0206959 A1) in view of Tanaka (US 2017/0272672 A1).

Regarding claim 19, the combination of Kamon and Zhang teaches the method of claim 18 (see claim 18 analysis), wherein the post-processes output is linearly related to the intensity based on the third relationship (Kamon, Paragraph 0040).
However, the combination of Kamon and Zhang does not teach further comprising: generating, by the image sensor, a third raw output to represent a third 
In reference to Tanaka, Tanaka teaches generating, by an image sensor (Tanaka, Fig. 1, Image sensor 130, Paragraph 0018), a third raw output to represent a third intensity of incident light, wherein the third raw output measures a saturation time when a charge storage unit of the image sensor saturates (Tanaka, Fig. 3, Blocks 310 and 320, paragraph 0024-0026) and is related to the third intensity of the incident light based on a fourth relationship (Tanaka, Paragraphs 0024-0027 and 0035, The third intensity is an intensity range that saturates the pixel (“sensel”). The fourth relationship is the relationship between incident light and deduced or simulated charge accumulated when the pixel is saturated. Paragraph 0027 states the relationship may be linear or non-linear.); and 
generating, by the post processor, a third post-processed output based on the third raw output and based on the third relationship (Tanaka, Paragraphs 0024-0027 and 0035).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kamon and Zhang with the method of determining saturation time and calculating the pixel .

Claims 1-2, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) in view of Tanaka (US 2017/0272672 A1) in view of Zhang (US 2013/0206959 A1).

Alternatively, regarding claim 1, Kamon teaches an apparatus (Kamon, Fig. 1) comprising: 
an image sensor (Kamon, Fig. 1, Image sensor 3, Paragraph 0027) configured to: 
generate a second raw output (Kamon, Fig. 1, Paragraph 0029, The output of the pixel value from a subsequent reading of the pixel or the output of a second pixel above threshold Th may be the second raw output.) to represent a second intensity of incident light based on a second relationship (Kamon, Fig. 2, Paragraph 0028, The second intensity is the image signal larger than threshold Th. The second relationship is the logarithmic relationship.); and 
a post processor (Kamon, Fig. 1, Elements 4-6, Paragraphs 0029-0030) configured to: 

However, Kamon does not teach the post processor configured to generate a first raw output to represent a first intensity of incident light based on a first relationship determining a first dark charge component present in the first raw output; determining a second dark charge component present in the second raw output; nor generate a first post-processed output based on the first raw output, the first relationship and the first dark charge component, such that the first post-processed output is linearly related to the first intensity based on a third relationship, and generate the second post-processed output based on the second dark charge component.
In reference to Tanaka, Tanaka teaches a post processor configured to generate a first raw output (Tanaka, Fig. 3, Blocks 310 and 320, paragraph 0024-0026) to represent a first intensity of incident light based on a first relationship (Tanaka, Paragraphs 0024-0027 and 0035, The first intensity is an intensity range that saturates the pixel (“sensel”). The first relationship is the relationship between incident light and deduced or simulated charge accumulated when the pixel is saturated. Paragraph 0027 states the relationship may be linear or non-linear.), and 

These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kamon with the method of determining saturation time and calculating the pixel signal based on saturation time as seen in Tanaka to allow the device to output a simulated or deduced pixel value for saturated pixels. Further, it would have been obvious to one of ordinary skill in the art to generate the post-processed output such that the post-processed output is linearly related to the first intensity based on the third relationship since Kamon unifies the photoelectric conversion characteristics to a linear characteristic (Kamon, Paragraph 0040).
However, the combination of Kamon and Tanaka does not teach determining a first dark charge component present in the first raw output; determining a second dark charge component present in the second raw output; nor generating the first post-processed output based on the first dark charge component and generating the second post-processed output based on the second dark charge component.
In reference to Zhang, Zhang teaches determining a first dark charge component present in the first raw output (Zhang, Fig. 3, Paragraphs 0028-0029, The first dark charge component is the value of the readout of a dark pixel or average of a subset of dark pixels subtracted from a first imaging pixel.); 

generating the first post-processed output based on the first dark charge component (Zhang, Fig. 3, Paragraphs 0028-0029, The first post-processed output is the first image pixel signal after the subtraction.); and 
generating the second post-processed output based on the second dark charge component (Zhang, Fig. 3, Paragraphs 0028-0029, The second post-processed output is the first image pixel signal after the subtraction in the subsequent reading of the first imaging pixel, or the subtraction of a different imaging pixel.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Kamon and Tanaka with the method of removing dark current from pixel signals as seen in Zhang to correct the pixel signal for dark current and increase the dynamic range of the image sensor (Zhang, Paragraph 0002).
Claims 18 and 20 are rejected for the same reasons as claim 1.

Alternatively, regarding claim 2, the combination of Kamon, Tanaka and Zhang teaches wherein: the first relationship between the first raw output and the first intensity is associated with a first intensity range (Tanaka, Paragraphs 0024-0027 and 0035, The 
the third relationship is associated with a third intensity range comprising the first intensity range and the second intensity range (Kamon, Fig. 2, The third intensity range is the total range including both the first and second intensity ranges.).

Regarding claim 15, the combination of Kamon, Tanaka and Zhang teaches the apparatus of claim 1 (see claim 1 analysis), wherein the post processor comprises one or more lookup tables that maps the first raw output to the first post-processed output (Tanaka, Paragraph 0027) and maps the second raw output to the second post-processed output (Kamon, Fig. 4, LUT 612, Paragraph 0037); and wherein the post processor is configured to generate the first post-processed output and the second post-processed output based on the one or more lookup tables (Tanaka, Paragraph 0027, Kamon, Fig. 4, LUT 612, Paragraph 0037).

Regarding claim 16, the combination of Kamon, Tanaka and Zhang the apparatus of claim 15 (see claim 15 analysis), wherein the one or more lookup tables comprises a first lookup table that maps the first raw output to the first post-processed output and a second lookup table that maps the second raw output to the second post-processed output; and wherein the post processor is configured to select the first lookup table based on the first intensity (Tanaka, Fig. 3, Blocks 310 and 320, paragraph 0024-

Regarding claim 17, the combination of Kamon, Tanaka and Zhang the apparatus of claim 16 (see claim 16 analysis), wherein the first raw output and the second raw output are generated based on a non-uniform quantization process (Tanaka, Paragraph 0027, Kamon, Fig. 4, LUT 612, Paragraph 0037, Both the first raw output and second raw outputs convert a non-linear characteristic to a linear characteristic. Therefore, the quantization process for the first and second raw outputs are considered to be non-uniform.).

Alternatively, claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamon (US 2009/0059040 A1) in view of Tanaka (US 2017/0272672 A1) in view of Zhang (US 2013/0206959 A1) in view of Toyofuku et al. (US 2020/0021755 A1).

Regarding claim 3, the combination of Kamon, Tanaka and Zhang teaches the apparatus of claim 1 (see alternative claim 1 analysis). However, the combination of Kamon, Tanaka and Zhang does not teach wherein the image sensor comprises: a photodiode configured to: generate charge in response to incident light within an integration period, and accumulate at least a part of the charge as residual charge until the photodiode saturates; and a charge storage unit configured to accumulate the remaining charge as overflow charge until the charge storage unit saturates.

These arts are analogous since they are all related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Kamon, Tanaka and Zhang with the pixel structure of Toyofuku.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Kamon, Tanaka and Zhang with the pixel structure of Toyofuku since it is a known pixel structure for a logarithmic pixel and would provide similar and expected results of producing pixels with linear and logarithmic responses according to incident light.



Regarding claim 5, the combination of Kamon, Tanaka, Zhang and Toyofuku teaches the apparatus of claim 4 (see claim 4 analysis), wherein the first raw output measures a saturation time when the charge storage unit saturates before the integration period ends (Tanaka, Paragraph 0026-0027); and 
wherein the second raw output measures a quantity of the overflow charge accumulated by the charge storage unit within the integration period (Kamon, Fig. 2, Logarithmic area, Toyofuku, Paragraph 0048, The logarithmic response is based on the overflow charge in the FD.).

Regarding claim 6, the combination of Kamon, Tanaka, Zhang and Toyofuku teaches the apparatus of claim 5 (see claim 5 analysis), wherein the post processor is configured to: determine, based on the saturation time, a rate of accumulation of the overflow charge by the charge storage unit; determine, based on the rate of accumulation of the overflow charge and the integration period, the estimated quantity 

Regarding claim 7, the combination of Kamon, Tanaka, Zhang and Toyofuku teaches the apparatus of claim 6 (see claim 6 analysis), wherein the first dark charge component and the second dark charge component are determined based on a first quantity of dark current (Zhang, Fig. 3, Block 320) received by the charge storage unit (Toyofuku, Fig. 2, FD 130, Paragraphs 0040 and 0069, A first quantity of dark current is dark current is received in the charge storage unit generated from the photodiode.), and a second quantity of dark current (Zhang, Fig. 3, Block 320) received by the photodiode (Toyofuku, Fig. 2, Photodiode 110, Paragraph 0039, A second quantity of dark current is the dark current generated by the photodiode.) within the integration period (Zhang, Figs. 3 and 4, The first and second dark charge components are based on the quantities of dark currents in the charge storage unit and photodiode.).

Allowable Subject Matter
Claim 8, 13-14 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

“The apparatus of claim 6, wherein the post processor is configured to determine the rate of accumulation of the overflow charge based on a first charge storage capacity of the charge storage unit and a second charge storage capacity of the photodiode.”

With regard to claim 13, prior art of record neither anticipates nor renders obvious:
The apparatus of claim 11, wherein the charge storage unit has a configurable charge storage capacity; wherein the image sensor is configured to store the overflow charge at the charge storage unit having a first charge storage capacity to generate the first raw output; wherein the image sensor is configured to transfer the residual charge from the photodiode to the charge storage unit having a second charge storage capacity to generate the second raw output; and wherein the first post-processed output is generated based on the first charge storage capacity and the second charge storage capacity.”
Claim 14 depend on, and further limit, claim 13. Therefore, claim 14 is considered allowable for the same reasons.

With regard to claim 21, prior art of record neither anticipates nor renders obvious:
“The apparatus of claim 7, wherein the first dark charge is determined based on a relationship between a duration of the saturation time and a duration of the integration period.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/           Examiner, Art Unit 2698   


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698